Fourth Court of Appeals
                                          San Antonio, Texas
                                                April 27, 2015

                                              No. 04-15-00077-CV



                                      Harry Oliver WINKENHOWER,
                                                  Appellant

                                                 v.
            George Allan Smith, independent executor of the Estate of Lyda Catherine Smith,
                                        DeceasedAppellee/s
       George Allan SMITH, independent executor of the Estate of Lyda Catherine Smith, Deceased,
                                              Appellee

                       From the 198th Judicial District Court, Bandera County, Texas
                                     Trial Court No. CV-14-0000018
                               Honorable M. Rex Emerson, Judge Presiding

                                                  ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to May 29, 2015.

                                                            PER CURIAM
      ATTESTED TO:        ____________________________
                          KEITH E. HOTTLE
                          CLERK OF COURT




cc:              Brent Barton Hamilton                           Cynthia Cox Payne
                 1602 13th Street                                PO Box 1178
                 Lubbock, TX 79401-3831                          Bandera, TX 78003-1178

                 Daniel Pozza
                 Law Offices Of Dan Pozza
                 239 E Commerce St
                 San Antonio, TX 78205-2923